Title: To Thomas Jefferson from the Virginia Delegates in Congress, 27 March 1781
From: Virginia Delegates
To: Jefferson, Thomas



Sir
Philada. March 27, 1781.

On the receipt of your favor of the 22d of February inclosing the Memorial of Mr. Stodder and Kerr with the protests and affidavits annexed, we communicated the matter to Congress, and have obtained an instruction to the Hon’ble Mr. Adams to represent the same to the States General of the United Provinces, and to claim such redress for the Memorialists as justice and the law of Nations require. We have also received your Excellency’s favor of the 15th instant relating to Mr. Nathan with the several papers under the same cover and shall carry your Excellency’s wishes into execution in the best manner we can.
Capt. de la Touche is arrived here from the French fleet, …
We have the honor to be with the most perfect respect and esteem y’r Excellency’s Obt. and humble Servants,

James Madison Junr.
Theo’k Bland

